Title: To John Adams from James Wilson, 20 April 1780
From: Wilson, James
To: Adams, John


     
      Duplicate
      Sir
      Philada. 20th. April 1780
     
     Your Inclination to oblige will excuse the Trouble, which I intend to give you. I was nominated by Mr. Gerard to be Advocate General for the French Nation in the United States, subject to the Ratification of the King. If his Majesty shall be pleased to honour me with his Commission, I have requested that two hundred Pounds Sterling may be appropriated for the Purchase of Books; and have taken the Liberty to mention you to Mr. Gerard, as the Gentleman, who would perform the good Office of purchasing them for me. I aim at a good Collection of Treaties, and of Books on the Laws of Nations, the Laws maritime, and the Laws of France respecting Navigation and commercial Affairs. I wish to have also some of the best Books on the History and Policy of the Kingdom. You can form the Catalogue much better than I can do. Mr. Deane will be good enough to take the Care of sending them to America.
     
     I have been favoured, by Mr. Marbois, with the Perusal of the Plan of a Constitution for Massachussets, reported by a Committee of the Convention of that Commonwealth. From the masterly Strokes of profound Jurisprudence, and of refined and enlarged Policy, which distinguish that Performance, I can easily trace it to its Author. The Constitution of every State in the Union is interesting to the Citizens of every other State; as each spreads, in some Degree, its Influence over all. For this Reason, I feel a very sensible Pleasure, when I see a Prospect that happy Governments will be established around me. This Sentiment has, in no Instance, been more highly gratified, than by the Plan reported for the Government of Massachussets.
     I have the Honour to be, with the greatest Esteem, Sir Your most obedient and most humble Servant
     
      James Wilson
     
    